UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-V- : 20Cr0179 (DLC)

 

PRINCE UKO, : ORDER
JACOB SAGIAO, :
MARYLYNN PENEUETA,
BRITT JACKSON,

 

 

JOSHUA FITTEN, :
DONTAE COTTRELL, : USDC SDNY
ARINZE OBIKA, . OCUMENT

NDUKWE ANYAOGU, :; E ECTRONICALLY FILED
HERMAN BASS, : DOC #:

DAVID URO, and ; ——
VICTOR AHATWE, ; DATE FiLep: 3) 18/2

 

 

 

 

 

 

Defendants.

DENISE COTE, District Judge:

An Order of March 16, 2020 informed the parties that the
March 27 conference would proceed as scheduled for those
defendants who wish to appear at that time before this Court,
and required the defendants to inform the Government of their
intention to appear by March 25. The March 16 Order also
scheduled a conference for May 8, at which all defendants are
required to appear and a trial date will be set.

On March 17, upon the Court’s request, the Government
submitted a letter outlining the possible ways that the
defendants could be arraigned prior to May 8, 2020, without
appearing in-person in Court. The Government also informed the
Court that counsel in the Southern District of New York were

informally appointed to represent those defendants who had not

 

 

 
yet been formally assigned counsel in this district.
Accordingly, it is hereby

ORDERED that the informally appointed counsel are
provisionally appointed to represent the defendants, subject to
their future appearance before a judicial officer to complete
the application process qualifying them for appointment of
counsel in this District (the “Provisionally Appointed
Counsel”),

IT IS FURTHER ORDERED that by March 20, 2020, the
Government shall advise the Provisionaily Appointed Counsel of
the contact information for the defendants.

IT £S FURTHER ORDERED that by March 25, 2020, the
Provisionally Appointed Counsel shall inform this Court of
whether they have communicated with the defendant.

Dated: New York, New York
March 18, 2020

       

DENISE COTE

United States District Judge

 

 
